Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Oswego County [James W. McCarthy, A.J.], entered August 18, 2006) to review a determination of respondent. The determination found after a hearing that petitioner had violated the Alcoholic Beverage Control Law.
It is hereby ordered that the determination be and the same hereby is unanimously confirmed without costs and the petition is dismissed. Present—Gorski, J.E, Fahey, Peradotto, Green and Pine. JJ.